Exhibit 10.5

 

[g96771ko01i001.jpg]

GRAPHIC [g96771ko01i002.jpg]

 

RENEWAL EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and is effective as of
January 1, 2013 (“Effective Date”), by and between Accuray Incorporated, a
Delaware corporation (the “Company”) and Robert Ragusa (“Executive”).

 

RECITALS

 

A.            The Company is in the business of developing, manufacturing and
selling radiation oncology, including radio surgery and radiation therapy,
technologies and devices (the “Business”).

 

B.            The Company wishes to continue the employment of Executive as
Senior Vice President, Global Operations, and Executive desires to serve the
Company in such capacity pursuant to the terms and conditions in this Agreement.

 

C.            As of the Effective Date, Executive is a full time employee with
the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Position and Duties.

 

(a)           During the term of this Agreement, Executive will be employed by
the Company to serve as Senior Vice President, Global Operations of the Company,
reporting to the Company’s Chief Executive Officer (“CEO”). Executive will be
responsible for performing the duties and responsibilities customarily expected
to be performed by such position of a publicly reporting business entity; and
(vi) performing such other duties and functions as are reasonably required
and/or as may be reasonably prescribed by the Company from time to time.

 

(b)           The location of Executive’s employment will be the Company’s
headquarters offices, but Executive from time to time may be required to travel
to other geographic locations in connection with the performance of his/her
duties.

 

2.             Standards of Performance.  Executive will at all times
faithfully, industriously and to the best of his/her ability, experience and
talents perform all of the duties required of and from him pursuant to the terms
of this Agreement.  Executive will devote his/her full business energies and
abilities and all of his/her business time to the performance of his/her duties
hereunder and will not, without the Company’s prior written consent, render to
others any service of any kind (whether or not for compensation) that, in the
Company’s sole but reasonable judgment, would interfere with the full
performance of his/her duties hereunder.  Notwithstanding the foregoing,
Executive is permitted to spend reasonable amounts of time to manage his/her
personal financial and legal affairs and, with the Company’s consent which will
not be unreasonably withheld, to serve on one civic, charitable, not-for-profit,
industry or corporate board or advisory committee, provided that such
activities, individually and collectively, do not materially interfere with the
performance of Executive’s duties hereunder.  In no event will Executive engage
in any activities that could reasonably create a conflict of interest or the
appearance of a conflict of interest. Executive shall be subject to the
Company’s policies, procedures and approval practices, as generally in effect
from time to time.

 

[g96771ko01i003.jpg]

 

--------------------------------------------------------------------------------


 

3.             Term.  Executive will be employed for no specific term and until
terminated pursuant to Section 5, below, of this Agreement.  The Company and
Executive shall each have a right to terminate this Agreement and Executive’s
employment as provided in Section 5.  This Agreement may not be terminated
without a related termination of Executive’s employment.

 

4.             Compensation and Benefits.

 

(a)           Base Salary.  As an annual base salary (“Base Salary”) for all
services rendered pursuant to this Agreement, Executive will be paid an initial
Base Salary in the gross amount of $294,600 calculated on an annualized basis,
less necessary withholdings and authorized deductions, and payable pursuant to
the Company’s regular payroll practices at the time.  The Base Salary is first
subject to review and adjustment within the first three (3) months after the end
of the fiscal year current fiscal year, and, thereafter, subject to periodic
review and adjustment not less frequently than annually within the first
three (3) months after the end of the next successive fiscal year, in the sole
discretion of the Company. Executive’s Base Salary will not be reduced from the
level in effect from time to time, except that the Base Salary may be reduced in
connection with a salary reduction program of general application to senior
executives of the Company.

 

(b)           Performance Bonus.  During Executive’s employment under this
Agreement, Executive will be eligible for a performance bonus, subject to the
terms and conditions of the Company’s Performance Bonus Plan, which is
applicable to senior executives of the Company.  The target amount of
Executive’s annual bonus is fifty percent (50%) of Executive’s annual Base
Salary.  However, payment of the performance bonus will be conditioned on the
Company’s achievement of corporate performance objectives approved by the
Company and on the Executive’s achievement of individual performance metrics to
be established annually and approved by the Company all as established pursuant
to the Company’s Performance Bonus Plan as then in effect, and the bonus may be
zero.  For the avoidance of doubt, the performance bonus will be payable only if
the corporate performance objectives approved by the Company are achieved as
determined by the Company, subject to the Company’s right to exercise discretion
in determining the amount of the bonus to be awarded, if any.  To encourage
continued tenure with the Company, Executive must be employed by the Company as
of the payment date to be eligible for a performance bonus for the year to which
the bonus relates, unless otherwise provided in Section 5.  Performance bonuses
will be paid out according to the terms of the applicable bonus plan.

 

(c)           Equity Incentive Awards.

 

(i)            Stock Options.  The Company may to grant to Executive the option
to purchase shares of the Company’s common stock (“Options”) pursuant to the
Accuray Incorporated 2007 Incentive Award Plan (the “Incentive Plan”).  All
Options shall be subject to the terms and conditions of the Incentive Plan and a
stock option grant notice and grant agreement in a form prescribed by the
Company (the “Option Agreement”), which Executive must sign as a condition to
receiving the Options. All equity awards granted to Executive as of the date of
this Agreement are listed on Exhibit B.

 

(ii)        Restricted Stock Units.  The Company may grant to Executive
restricted stock units (“RSUs”) pursuant to the Incentive Plan.  All RSUs are
subject to and conditioned on approval of the grant and its terms by the Board.
All RSUs shall be subject to the terms and conditions

 

RENEWAL EXECUTIVE EMPLOYMENT AGMT STD 12.20.12

ACCURAY CONFIDENTIAL

 

2

--------------------------------------------------------------------------------


 

of the Incentive Plan and a RSU grant notice and grant agreement in a form
prescribed by the Company (“RSU Agreement”), which Executive must sign as a
condition to receiving the RSUs. All equity awards granted to Executive as of
the date of this Agreement are listed on Exhibit B.

 

(iii)       Market Stock Units.  The Company may grant to Executive
performance-based market stock units (“MSUs”) pursuant to the Incentive Plan.
All MSUs are subject to and conditioned on approval of the grant and its terms
by the Board.  All granted MSUs shall vest as provided in the applicable MSU
Agreement.  All MSUs shall be subject to the terms and conditions of the
Incentive Plan and a MSU Agreement in a form prescribed by the Company, which
Executive must sign as a condition to receiving the MSUs. All equity awards
granted to Executive as of the date of this Agreement are listed on Exhibit B.

 

(d)           Paid Time Off and Benefits.  Executive will accrue and be allowed
to use paid time off for vacation, illness and holidays pursuant to the
Company’s policies that apply to executive officers of the Company.  In
addition, Executive is entitled to participate in any plans regarding benefits
of employment, including pension, profit sharing, group health, disability
insurance and other employee pension and welfare benefit plans now existing or
hereafter established to the extent that Executive is eligible under the terms
of such plans and if the other executive officers of the Company generally are
eligible to participate in such plan.  The Company may, in its sole discretion
and from time to time, establish additional senior management benefit plans as
it deems appropriate.  Executive understands that any such plans may be modified
or eliminated in the Company’s sole discretion in accordance with applicable
law, provided that no such modification or elimination shall result in reducing
or eliminating any benefits in which Executive’s right has vested.

 

(e)           Reimbursement of Business Expenses.  The Company will promptly
reimburse to Executive his/her reasonable, customary and documented
out-of-pocket business expenses in connection with the performance of his/her
duties under this Agreement, and in accordance with the policies and procedures
established by the Company; provided that each reimbursement shall be requested
within two months after being incurred.

 

(f)            Sarbanes-Oxley Act Loan Prohibition and Company
Compensation-Related Polices.  To the extent that any Company benefit, program,
practice, arrangement or this Agreement would or might otherwise result in
Executive’s receipt of an illegal loan (the “Loan”), the Company shall use
commercially reasonable efforts to provide Executive with a substitute for the
Loan that is lawful and of at least equal value to Executive.  If this cannot be
done, or if doing so would be significantly more expensive to the Company than
making the Loan, the Company need not make the Loan to Executive or provide him
a substitute for it.  Further, Executive acknowledges that any bonus or equity
award provided for in this Agreement or otherwise awarded to him shall be
subject to the Company’s Recoupment (Clawback) Policy, as such policy may be
amended from time to time, and agrees that he will be subject to, and shall
comply with, the Company’s stock ownership requirements which are set forth in
its Amended and Restated Corporate Governance Guidelines as such requirements
may be amended from time to time.

 

5.             Termination of Employment.

 

(a)           By Company Without Cause.  The Company may terminate Executive’s
employment without Cause (as defined below) effective on thirty (30) days’
written notice, during

 

3

--------------------------------------------------------------------------------


 

which notice period Executive may be relieved of his/her duties and placed on
paid terminal leave.  In such event and subject to the other provisions of this
Agreement, Executive will be entitled to:

 

(i)            continued coverage under the Company’s insurance benefit plans
through the termination date and such other benefits to which he may be entitled
pursuant to the Company’s benefit plans, provided, however, that Executive shall
not participate in any severance plan of the Company;

 

(ii)           payment of all earned but unpaid compensation (including accrued
unpaid vacation) through the effective date of termination, payable on or before
the termination date; and

 

(iii)          reimbursement of expenses incurred on or before the termination
date in accordance with Section 4(f), above, if a request for reimbursement of
the expenses was timely submitted to the Company; plus

 

(iv)          payment of the equivalent of the Base Salary without regard to any
reduction that would otherwise constitute Good Reason he/she would have earned
over the next six (6) months (the “Severance Period”) following the termination
date (less necessary withholdings and authorized deductions) at his/her then
current Base Salary rate (the “Severance Payment”), payable in a lump sum on the
date that is thirty (30) days after the termination date, subject to Section 16,
below, the release of claims requirement specified below;

 

(v)           payment of a prorated portion of Executive’s target bonus for the
fiscal year during which termination occurs, calculated by dividing the number
of days from the start of the fiscal year through the termination date by 365
and multiplying the target bonus by this percentage (but not by more than 100%),
and paid at the same time as the Severance Payment; provided, however, that if
the termination date is after the seventh month of the fiscal year, Executive
will receive 100% of his/her target bonus for that fiscal year;

 

(vi)          reimbursement of insurance premiums payable to retain group health
coverage as of the termination date for himself and his eligible dependents
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”)
for six (6) months or the maximum period of COBRA coverage, whichever is less;
provided that Executive must submit a reimbursement request in accordance with
Company policy within 30 days of paying such insurance premiums.  The Company
will reimburse the executive within 30 days of receiving a properly submitted
request. In addition, if Executive accepts other employment within such six
(6) months, the Company’s obligation under this Section 5(a)(vi) will be
extinguished as of the date Executive becomes covered under the group health
plan of Executive’s new employer; and

 

(vii)         payment for executive outplacement assistance services with the
Company’s then current outplacement services vendor and in accordance with the
Company’s then current policies and practices with respect to outplacement
assistance for other executives of the Company for up to twelve (12) months
after the termination date.

 

The payments and benefits set forth in Sections 5(a)(i)-(iii) shall be referred
to as the “Accrued Benefits”, and the payments and benefits set forth in
Sections 5(a)(iv)-(vii) shall be referred to as the “Severance Benefits”. 
Executive shall not receive the Severance Benefits (or the “Enhanced Severance
Benefits” as provided in Section 5(e)) unless Executive executes the separation
agreement and general

 

4

--------------------------------------------------------------------------------


 

release attached as Exhibit A, and the same becomes irrevocable pursuant to its
terms within the 30-day period following his/her termination of employment.

 

(b)           By Company With Cause.  The Company may terminate Executive’s
employment at any time and without prior notice, written or otherwise, for
Cause.  As used in this Agreement, “Cause” shall mean any of the following
conduct by Executive:  (i) material breach of this Agreement, or of a Company
policy or of a law, rule or regulation applicable to the Company or its
operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his/her position, or the failure to
follow the reasonable and lawful instructions of the Company; (iii) gross
misconduct or dishonesty, self-dealing, fraud or similar conduct that the
Company reasonably determines has caused, is causing or reasonably is likely to
cause harm to the Company; (iv) conviction of or plea of guilty or nolo
contendere to any crime other than a traffic offense that is punishable by a
sentence of incarceration.  Termination pursuant to Section 5(b)(ii) shall be
effective only if such failure continues after Executive has been given written
notice thereof and fifteen (15) business days thereafter in which to present
his/her position to the Company or to cure the same, unless the Company
reasonably determines that the reason(s) for termination are not capable of
being cured.  In the event of termination for Cause, Executive will be entitled
only to the Accrued Benefits through the termination date, which will be the
date on which the notice is given.  The Company will have no further obligation
to pay any compensation of any kind (including without limitation any bonus or
portion of a bonus that otherwise may have become due and payable to Executive
with respect to the year in which such termination date occurs), or severance
payment of any kind nor to make any payment in lieu of notice.

 

(c)           Incapacity or Death.

 

(i)            If Executive becomes unable, due to physical or mental illness or
injury, to perform the essential duties of his/her position for more than 12
consecutive weeks in any twelve month period during this Agreement with or
without reasonable accommodation (“Incapacity”), the Company has the right to
terminate Executive’s employment on fifteen (15) days’ written notice.  In the
event of termination for Incapacity, Executive will be entitled to receive the
Accrued Benefits, and the unvested stock options and RSUs previously granted to
Executive that would have vested within six (6) months after the date of
termination for Incapacity shall become immediately vested; and.

 

(ii)           Executive’s employment pursuant to this Agreement shall be
immediately terminated without notice by the Company upon the death of
Executive.  If Executive dies while actively employed pursuant to this
Agreement, the Company will pay to his/her estate or designated beneficiaries
within sixty (60) days the Accrued Benefits, and the unvested stock options and
RSUs previously granted to Executive that would have vested within six
(6) months after the date of termination upon the death of Executive shall
become immediately vested.

 

(d)           Resignation for Good Reason.  Executive may terminate this
Agreement for Good Reason (as defined below) by giving written notice of such
termination, which termination will become effective on the thirtieth (30th) day
following receipt by the Company.  As used in this Agreement, “Good Reason”
shall mean any one of the following:  (i) a material reduction in Executive’s
Base Salary and/or a material breach of this Agreement resulting from the
failure to provide the benefits required in Section 4, (ii) any action or
inaction that constitutes a material breach by the Company of this Agreement;
(iii) a material diminution in Executive’s authority, duties or responsibilities
such that they are materially inconsistent with his/her position as Senior Vice
President, Global Operations of the

 

5

--------------------------------------------------------------------------------


 

Company; and (iv) relocation of the Company’s headquarters to a location that
materially increases Executive’s commute, provided that no termination for Good
Reason shall be effective until Executive has given the Company written notice
(pursuant to Section 11 below) within sixty (60) days after Executive becomes
aware of the initial occurrence of any of the foregoing specifying the event or
condition constituting the Good Reason and the specific reasonable cure
requested by Executive, and the Company has failed to cure the occurrence within
thirty (30) days of receiving written notice from Executive, and Executive
resigns within six (6) months after Executive becomes aware of the initial
occurrence.   In the event of a termination for Good Reason, Executive will be
entitled to the Accrued Benefits and the Severance Benefits, on the same
conditions, form of payment and timing as set forth in Section 5(a).

 

(e)           Effect of Change in Control.  Executive may terminate this
Agreement upon a Change in Control (as defined below) if the successor to the
Company or to the Company’s business fails (A) to offer Executive the position
of Senior Vice President, Global Operations of the successor company with
duties, responsibilities, and overall compensation and benefits materially
similar to those enjoyed by Executive immediately preceding the Change in
Control, or (B) to assume the obligations of the Company under and to become a
party to this Agreement, provided that no termination upon a Change in Control
shall be effective until Executive has given the successor to the Company
written notice (pursuant to Section 11 below) within sixty (60) days of the
initial occurrence of any of the foregoing specifying the event giving rise to
the termination upon a Change in Control and the specific reasonable cure
requested by Executive, and the successor to the Company or to the Company’s
business has failed to cure the occurrence within thirty (30) days of receiving
written notice from Executive, and Executive resigns within six (6) months after
Executive becomes aware of the initial occurrence.  In the event of a
termination upon a Change in Control, Executive will be entitled to the Accrued
Benefits, and subject to the same conditions set forth in the final paragraph of
Section 5(a), (i) four times the Severance Payment set forth in
Section 5(a)(iv), paid in the same form (i.e., a lump sum) and at the same time
(i.e., 30 days after the termination date) as the Severance Payments set forth
in Section 5(a)(iv), (ii) the reimbursement of two times Executive’s insurance
premiums for twelve (12) months in the same form and at the same time and under
the same conditions as provided in Section 5(a)(vi), (iii) two hundred percent
(200%) of Executive’s target bonus for the fiscal year during which termination
occurs, but no less than the target bonus in effect for the fiscal year
immediately prior to the Change in Control if the Change in Control occurs
within the first three (3) months of the fiscal year, payable at the same time
as the payment under clause (i) of this Section 5(e), (iv) all outstanding
unvested stock options and RSUs previously granted to Executive shall become
immediately vested (the “Enhanced Severance Benefits”), and (v) payment for
executive outplacement assistance services with the Company’s then current
outplacement services vendor and in accordance with the Company’s then current
policies and practices with respect to outplacement assistance for other
executives of the Company for up to twelve (12) months after the termination
date; provided, however, for the sake of clarity, if any payments or benefits
are payable under this Section 5(e), no payments or benefits shall be made under
any other subsection of this Section 5 including Section 5(a) and Section 5(d).

 

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

 

(i)            the acquisition by any Group or Person (as such terms are defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)), other than (A) a trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the

 

6

--------------------------------------------------------------------------------


 

Company or (B) an entity in which the Company directly or indirectly
beneficially owns fifty percent (50%) or more of the voting securities of such
entity (an “Affiliate”), of any securities of the Company, immediately after
which such Group or Person has beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of more than fifty percent (50%) of
(X) the outstanding shares of Common Stock or (Y) the combined voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors;

 

(ii)           the Company (and/or its subsidiaries) is a party to a merger or
consolidation with a Person other than an Affiliate, which merger or
consolidation results in (a)the holders of voting securities of the Company
outstanding immediately before such merger or consolidation failing to continue
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the
corporation or entity resulting from or surviving such merger or consolidation
or (b) individuals who are directors of the Company just prior to such merger or
consolidation not constituting more than fifty percent (50%) of the members of
the Board of Directors of the surviving entity or corporation immediately after
the consummation of such merger or consolidation; or

 

(iii)          all or substantially all of the assets of the Company and its
subsidiaries are, in any transaction or series of transactions, sold or
otherwise disposed of (or consummation of any transaction, or series of related
transactions, having similar effect, other than to an Affiliate;

 

provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Company engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more Affiliates. Additionally, with respect
to the payment of any “nonqualified deferred compensation” within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) that
is not exempt from section 409A of the Code, no event shall constitute a Change
in Control unless it also constitutes a change in the ownership of the Company
(as defined in Treasury Regulation section 1.409A-3(i)(5)(v)), a change in
effective control of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vi)), or a change in the ownership of a substantial portion of
the assets of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vii)).

 

(f)            Voluntary Resignation without Good Reason.  Executive may
terminate this Agreement without Good Reason effective on sixty (60) day’s
written notice, unless the Company in its sole discretion accepts the
resignation earlier.  In the event that Executive resigns without Good Reason as
defined above in Section 5(d), Executive will be entitled only to the Accrued
Benefits through the termination date.  The Company will have no further
obligation to pay any compensation of any kind (including without limitation any
bonus or portion of a bonus that otherwise may have become due and payable to
Executive with respect to the year in which such termination date occurs unless
he remains employed with the Company as of the date bonuses are paid to other
senior executives of the Company), or severance payments of any kind.

 

6.             Proprietary Information Obligations.

 

(a)           Proprietary Information and Confidentiality.  Both before and
during the term of Executive’s employment, Executive will have access to and
become acquainted with Company

 

7

--------------------------------------------------------------------------------


 

confidential and proprietary information (together “Proprietary Information”),
including but not limited to information or plans concerning the Company’s
products and technologies; customer relationships; personnel; sales, marketing
and financial operations and methods; trade secrets; formulae and secret
developments and inventions; processes; and other compilations of information,
records, and specifications.  Executive will not disclose any of the Proprietary
Information directly or indirectly, or use it in any way, either during his/her
employment pursuant to this Agreement or at any time thereafter, except as
reasonably required or specifically requested in the course of his/her
employment with the Company or as authorized in writing by the Company. 
Notwithstanding the foregoing, Proprietary Information does not include
information that is otherwise publicly known or available, provided it has not
become public as a result of a breach of this Agreement or any other agreement
Executive has to keep information confidential.  It is not a breach of this
Agreement for Executive to disclose Proprietary Information pursuant to an order
of a court or other governmental or legal body.

 

(b)           Inventions Agreement and Assignment.

 

(i)            Executive hereby agrees to disclose promptly to the Company (or
any persons designated by it) all developments, designs, creations,
improvements, original works of authorship, formulas, processes, know-how,
techniques and/or inventions (collectively, the “Inventions”) (A) which are made
or conceived or reduced to practice by Executive, either alone or jointly with
others, in performing his/her duties during the period of Executive’s employment
by the Company, that relate to or are useful in the business of the Company; or
(B) which result from tasks assigned to Executive by the Company, or from
Executive’s use of the premises or other resources owned, leased or contracted
by the Company.

 

(ii)           Executive agrees that all such Inventions which the Company in
its discretion determines to be related to or useful in its business or its
research or development, or which result from work performed by Executive for
the Company, will be the sole and exclusive property of the Company and its
assigns, and the Company and its assigns will have the right to use and/or to
apply for patents, copyrights or other statutory or common law protections for
such Inventions in any and all countries.  Executive further agrees to assist
the Company in every reasonable way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries.  To that end,
Executive will execute all documents for use in applying for and obtaining such
patents, copyrights and other statutory or common law protections therefor and
enforcing the same, as the Company may desire, together with any assignments
thereof to the Company or to persons or entities designated by the Company. 
Should the Company be unable to secure Executive’s signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright or
other right or protection relating to any Invention, whether due to his/her
mental or physical incapacity or any other cause, Executive hereby irrevocably
designates and appoints the Company and each of its duly authorized officers and
agents as Executive’s agent and attorney-in-fact, to act for and in his/her
behalf and stead, to execute and file any such document, and to do all other
lawfully permitted acts to further the prosecution, issuance, and enforcement of
patents, copyrights or other rights or protections with the same force and
effect as if executed and delivered by Executive.  Executive’s obligations under
this Section 6(b)(ii) will continue beyond the termination of Executive’s
employment with the Company, but the Company will compensate Executive at a
reasonable rate after such termination for time actually spent by Executive at
the Company’s request in providing such assistance.

 

8

--------------------------------------------------------------------------------


 

(iii)          Executive hereby acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of Executive’s employment which are protectable by copyright are
“works for hire,” as that term is defined in the United States Copyright Act (17
USCA, Section 101).

 

(iv)          Any provision in this Agreement requiring Executive to assign
Executive’s rights in any Invention to the Company will not apply to any
invention that is exempt under the provisions of California Labor Code
section 2870, which provides:

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his/her or her rights in an invention
to his/her or her employer shall not apply to an invention that the employee
developed entirely on his/her or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:  (1) relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) result from any work
performed by the employee for the employer.  (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”

 

(c)           Non-Solicitation of Customers and Other Business Partners. 
Executive recognizes that by virtue of his/her employment with the Company, he
will be introduced to and involved in the solicitation and servicing of existing
customers and other business partners of the Company and new customers and
business partners obtained by the Company during his/her employment.  Executive
understands and agrees that all efforts expended in soliciting and servicing
such customers and business partners shall be for the benefit of the Company. 
Executive further agrees that during his/her employment with the Company he will
not engage in any conduct which could in any way jeopardize or disturb any of
the customer and business partner relationships of the Company.  In addition,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information to, directly or indirectly, solicit, direct, interfere
with, or entice away from the Company any existing customer, licensee, licensor,
vendor, contractor or distributor of the Company or for the customer or other
business partner to expand its business with a competitor, without the prior
written consent of the Company.

 

(d)           Non-Solicitation of Employees.  Executive recognizes the
substantial expenditure of time and effort which the Company devotes to the
recruitment, hiring, orientation, training and retention of its employees. 
Accordingly, Executive agrees that, for a period beginning on the Effective Date
and ending twelve (12) months after termination of Executive’s employment with
the Company, regardless of the reason for such termination, Executive shall not
use any Proprietary Information, directly or indirectly, for himself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company in a position
classified as exempt from overtime pay requirements.  For purposes of the
foregoing, “employee of the Company” shall

 

9

--------------------------------------------------------------------------------


 

include any person who was an employee of the Company at any time within
six (6) months prior to the prohibited conduct.

 

(e)           Company Property and Materials.

 

(i)            All files, records, documents, computer-recorded or electronic
information, drawings, specifications, equipment, and similar items relating to
Company business, whether prepared by Executive or otherwise coming into his/her
possession, will remain the Company’s exclusive property and will not be removed
from Company premises under any circumstances whatsoever without the Company’s
prior written consent, except when, and only for the period, necessary to carry
out Executive’s duties hereunder

 

(ii)           In the event of termination of Executive’s employment for any
reason, Executive will promptly deliver to the Company all Company equipment
(including, without limitation, any cellular phones, beeper/pagers, computer
hardware and software, fax machines and other tools of the trade) and all
originals and copies of all documents, including without limitation, all books,
customer lists, forms, documents supplied by customers, records, product lists,
writings, manuals, reports, financial documents and other documents or property
in Executive’s possession or control, which relate to the Company’s business in
any way whatsoever, and in particular to customers of the Company, or which may
be considered to constitute or contain Proprietary Information as defined above,
and Executive will neither retain, reproduce, nor distribute copies thereof
(other than copies of Executive’s electronic or hardcopy address and telephone
contact data base or directories).

 

(f)            Remedies for Breach. Executive acknowledges that any breach by
Executive of this Section 6 would cause the Company irreparable injury and
damage for which monetary damages are inadequate.  Accordingly, in the event of
a breach or a threatened breach of this Section 6, the Company will be entitled
to seek an injunction restraining such breach.  In addition, in the event of a
breach of this Section 6, the Company’s obligation to pay any unpaid portion of
the Severance Payment or other benefits as set forth in Sections 5(a) and (d) of
this Agreement will be extinguished.  Nothing contained herein will be construed
as prohibiting the Company from pursuing any other remedy available to the
Company for such breach or such threatened breach.  Executive has carefully read
and considered these restrictions and agrees they are fair and reasonable
restrictions on Executive and are reasonably required for the protection of the
interests of the Company.  Executive agrees not to circumvent the spirit of
these restrictions by attempting to accomplish indirectly what Executive is
otherwise restricted from doing directly.  Executive agrees that the
restrictions in this Section 6 are reasonable and necessary to protect the
Company’s Proprietary Information, and they do not prevent Executive from
working in the medical device industry.  Executive agrees that the covenants and
agreements by Executive contained in this Section 6 shall be in addition to any
other agreements and covenants Executive may have agreed to in any other
employee proprietary information, confidentiality, non-disclosure or other
similar agreement and that this Section 6 shall not be deemed to limit such
other covenants and agreements, all of which shall continue to survive the
termination of this Agreement in accordance with their respective terms. A
breach by Executive of the terms of such other agreements and covenants shall be
deemed to be a breach by Executive of this Section 6 and of this Agreement.  To
the extent any of the provisions in this Section 6 are held to be overly broad
or otherwise unenforceable at the time enforcement is sought, Executive agrees
that the provision shall be reformed and enforced to the greatest extent
permissible by law.  Executive further agrees that if any portion of this
Section 6 is held to be unenforceable, the remaining provisions of this
Section 6 shall be enforced as written.

 

10

--------------------------------------------------------------------------------


 

7.             Interpretation, Governing Law and Exclusive Forum.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of California (excluding any that mandate the
use of another jurisdiction’s laws).  Any arbitration (unless otherwise mutually
agreed), litigation or similar proceeding with respect to such matters only may
be brought within Santa Clara County, California, and all parties to this
Agreement consent to California’s jurisdiction.

 

8.             Entire Agreement.  All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.

 

9.             Severability.  In the event that one or more of the provisions
contained in this Agreement are held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such holding shall not impair
the validity, legality or enforceability of the remaining provisions herein.

 

10.          Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, Executive and his/her estate, but Executive may
not assign or pledge this Agreement or any rights arising under it, except to
the extent permitted under the terms of the benefit plans in which he
participates.  No rights or obligations of the Company under this Agreement may
be assigned or transferred except that the Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, sale, transfer
of stock, consideration or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place.  As used in this
Agreement, “Company” means the Company as hereinbefore defined and any successor
to its business and/or assets (by merger, purchase or otherwise as provided in
this Section 10) which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  In the event that any successor refuses to
assume the obligations hereunder, the Company as hereinbefore defined shall
remain fully responsible for all obligations hereunder.

 

11.          Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, facsimile, telecopy, overnight courier service, or by United States
certified or registered mail, return receipt requested.  Each such notice,
request, demand or other communication shall be effective (i) if delivered by
hand or by overnight courier service, when delivered at the address specified in
this Section 11; (ii) if given by electronic mail, facsimile or telecopy, when
such electronic mail, facsimile or telecopy is transmitted to the electronic
mail address or facsimile or telecopy number specified in this Section 11 and
confirmation is received if during normal business hours on a business day, and
otherwise, on the next business day; and (iii) if given by certified or
registered mail, three (3) days after the mailing thereof.  Notices shall be
addressed to the parties as follows (or at such other address, email address or
fax number as either party may from time to time specify in writing by giving
notice as provided herein):

 

11

--------------------------------------------------------------------------------


 

If to the Company:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: General Counsel

 

Fax No. (408) 789-4205

 

 

If to Executive:

Robert Ragusa

 

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

12.          Indemnification.  As soon as reasonably practicable after the due
execution of this Agreement by each of the parties hereto, the Company and
Executive will enter into the Company’s standard form of indemnification
agreement utilized by the Company for its directors and executive officers.

 

13.          Dispute Resolution.  The parties agree that all disputes, claims or
controversies between them and between Executive and any of the Company’s
affiliated entities and the successor of all such entities, including any
dispute, claim or controversy arising from or otherwise in connection with this
Agreement and/or Executive’s employment with the Company, will be resolved as
follows:

 

(a)           Prior to initiating any other proceeding, the complaining party
will provide the other party with a written statement of the claim identifying
any supporting witnesses or documents and the requested relief.  The responding
party shall within forty-five (45) days furnish a statement of the relief, if
any, that it is willing to provide, and identify supporting witnesses or
documents.

 

(b)           If the matter is not resolved by the exchange of statements of
claim and statements of response as provided herein, the parties shall submit
the dispute to non-binding mediation, the cost of the mediator to be paid by the
Company, before a mediator and/or service to be jointly selected by the
parties.  Each party will bear his/her or its own attorney’s fees and witness
fees.

 

(c)           If the parties cannot agree on a mediator and/or if the matter is
not otherwise resolved by mediation, any controversy or claim between Executive
and the Company and any of its current or former directors, officers and
employees, including any arising out of or relating to this Agreement or breach
thereof, shall be settled by final and binding arbitration in the county in
which Executive last worked, or elsewhere as mutually agreed by the parties, by
a single arbitrator pursuant to the Employment Dispute Rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), unless the parties to the
dispute agree to another arbitration service or independent arbitrator.  The
parties may conduct discovery to the extent permitted in a court of law; the
arbitrator will render an award together with a written opinion indicating the
bases for such opinion; and the arbitrator will have full authority to award all
remedies that would be available in court.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  Each
party shall bear its own attorney’s fees and costs, unless the claim is based on
a statute that provides otherwise.  The Company will pay the arbitrator’s fees
and any administrative charges of the arbitration service, except that if
Executive initiates the claim, he will pay a portion of the administrative
charges equal to the amount he would have paid to initiate the claim in a court
of general jurisdiction.

 

12

--------------------------------------------------------------------------------


 

(d)           EXECUTIVE AND THE COMPANY AGREE THAT THIS ARBITRATION PROCEDURE
WILL BE THE EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES RELATING TO OR ARISING
FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM, INCLUDING
DISPUTES OVER UNPAID WAGES, BREACH OF CONTRACT OR TORT, VIOLATION OF PUBLIC
POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL STATUTES, REGULATIONS,
ORDINANCES, AND COMMON LAW, LAWS THAT PROHIBIT DISCRIMINATION BASED ON ANY
PROTECTED CLASSIFICATION, AND ANY OTHER STATUTES OR LAWS RELATING TO AN
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY.  THE FOREGOING NOTWITHSTANDING,
CLAIMS FOR WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT INSURANCE, OR ANY
OTHER CLAIMS WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW, ARE NOT COVERED
BY THIS ARBITRATION PROVISION.  THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A JURY
TRIAL, AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND BINDING ON BOTH
PARTIES.  THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS BROADLY AS IS
PERMISSIBLE UNDER APPLICABLE LAW.

 

14.          Representations.  Each person executing this Agreement hereby
represents and warrants on behalf of himself and of the entity/individual on
whose behalf he is executing the Agreement that he is authorized to represent
and bind the entity/individual on whose behalf he is executing the Agreement. 
Executive specifically represents and warrants to the Company that he reasonably
believes (a) he is not under any contractual or other obligations that would
prevent, limit or impair Executive’s performance of his/her obligations under
this Agreement and (b) that entering into this Agreement will not result in a
breach of any other agreement to which he is a party. Executive acknowledges
that Executive has been given the opportunity to consult with legal counsel and
seek such advice and consultation as Executive deems appropriate or necessary.

 

15.          Amendments and Waivers.  No provisions of this Agreement may be
modified, waived, or discharged except by a written document signed by Executive
and a duly authorized Company officer.  Thus, for example, promotions,
commendations, and/or bonuses shall not, by themselves, modify, amend, or extend
this Agreement.  A waiver of any conditions or provisions of this Agreement in a
given instance shall not be deemed a waiver of such conditions or provisions at
any other time.

 

16.          Taxes.

 

(a)           Withholdings.  The Company may withhold from any compensation and
benefits payable under this Agreement all federal, state, city and other taxes
or amounts as shall be determined by the Company to be required to be withheld
pursuant to applicable laws, or governmental regulations or rulings.  Executive
shall be solely responsible for the satisfaction of any taxes (including
employment taxes imposed on employees and penalty taxes on nonqualified deferred
compensation).

 

(b)           Net Proceeds Maximization.  Notwithstanding any provision of this
Agreement to the contrary, if all or any portion of the payments or benefits
received or realized by Executive pursuant to this Agreement either alone or
together with other payments or benefits that Executive receives or realizes or
is then entitled to receive or realize from the Company or any of its affiliates
would constitute an “excess parachute payment” within the meaning of section
280G of the Code and/or any corresponding and applicable state law provision,
the payments or benefits provided to Executive under this Agreement will be
reduced by reducing the amount of payments or benefits payable to Executive to
the extent necessary so that no portion of Executive’s payments or benefits will
be subject to the excise

 

13

--------------------------------------------------------------------------------


 

tax imposed by section 4999 of the Code and any corresponding and/or applicable
state law provision.  Notwithstanding the foregoing, a reduction will be made
under the previous sentence only if, by reason of that reduction, Executive’s
net after tax benefit exceeds the net after tax benefit he would realize if the
reduction were not made.  For purposes of this paragraph, “net after tax
benefit” means the sum of (i) the total amount received or realized by Executive
pursuant to this Agreement that would constitute a “parachute payment” within
the meaning of section 280G of the Code and any corresponding and applicable
state law provision, plus (ii) all other payments or benefits that Executive
receives or realizes or is then entitled to receive or realize from the Company
and any of its affiliates that would constitute a “parachute payment” within the
meaning of Section 280G of the Code and any corresponding and applicable state
law provision, less (iii) the amount of federal or state income taxes payable
with respect to the payments or benefits described in (i) and (ii) above
calculated at the maximum marginal individual income tax rate for each year in
which payments or benefits are realized by Executive (based upon the rate in
effect for that year as set forth in the Code at the time of the first receipt
or realization of the foregoing), less (iv) the amount of excise taxes imposed
with respect to the payments or benefits described in (i) and (ii) above by
section 4999 of the Code and any corresponding and applicable state law
provision.  All determinations and calculations made in this paragraph shall be
made by an independent accounting firm (the “Accounting Firm”) selected by the
Company prior to the Change in Control and the Company will bear all costs and
expenses incurred by the Accounting Firm in connection with its determination. 
The Accounting Firm shall be a nationally recognized United States public
accounting firm which has not, during the two (2) years preceding the date of
its selection, acted in any way on behalf of (x) the Company or any affiliate
thereof or (y) Executive.   If any payments or benefits are reduced pursuant to
this Section 16(b), they shall be reduced in the following order:  First all
payments and benefits that do not constitute “nonqualified deferred
compensation” within the meaning of section 409A of the Code or that are exempt
from section 409A of the Code (with the payments or benefits being reduced in
reverse order of when they otherwise would be made or provided); second, all
payments or benefits that constitute “nonqualified deferred compensation” within
the meaning of section 409A of the Code that are not exempt from section 409A of
the Code that were granted to Executive in the 12-month period of time preceding
the applicable Change in Control, in the order such benefits were granted to
Executive; and third, all remaining payments and benefits shall be reduced
pro-rata.  Notwithstanding the foregoing, if (i) reducing payments or benefits
in the order described above would result in the imposition on Executive of an
additional tax under section 409A of the Code (or similar state or local law),
(ii) Executive so notifies the Company before such reductions and payments are
made and benefits provided, and (iii) reducing the payments or benefits in
another order would not result in the imposition on Executive of an additional
tax under section 409A of the Code (or similar state or local law), payments and
benefits shall instead be reduced in such other order.

 

(c)           Section 409A Compliance.

 

(i)            With respect to any reimbursement of expenses or any provision of
in-kind benefits to Executive specified under this Agreement, such reimbursement
of expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangements providing for the
reimbursement of expenses referred to in section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year following the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

14

--------------------------------------------------------------------------------


 

(ii)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) upon
or following a termination of employment unless such termination is also a
“separation from service” and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  For purposes of section 409A of the
Code, the date as of which Company and Executive reasonably anticipate that no
further services would be performed by Executive for Company shall be construed
as the date that Executive first incurs a “separation from service” as defined
under section 409A of the Code.

 

(iii)          Notwithstanding anything in this Agreement to the contrary, if a
payment obligation arises on account of Executive’s separation from service
while Executive is a “specified employee” as described in section 409A of the
Code and the Treasury Regulations thereunder and as determined by Company in
accordance with its procedures, by which determination Executive is bound, any
payment of “deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b)(12)) shall be made on the first business day
of the seventh month following the date of Executive’s separation from service,
or, if earlier, within fifteen (15) days after the appointment of the personal
representative or executor of Executive’s estate following Executive’s death
together with interest on them for the period of delay at a rate equal to the
average prime interest rate published in the Wall Street Journal on any day
chosen by the Company during that period.  Thereafter, Executive shall receive
any remaining payments as if there had not been an earlier delay.

 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, the Executive shall have no legally-enforceable right to, and the
Company shall have no obligation to make, any payment or provide any benefit to
Executive if having such a right or obligation would result in the imposition of
additional taxes under section 409A of the Code, and (ii) any provision that
would cause any payment or benefit to fail to satisfy section 409A will have no
force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by section 409A and may be accomplished by
the Company without the Executive’s consent).   If any payment is not made or
any benefit is not provided under the terms of this Section 16(c)(iv), it is the
Company’s present intention to make a similar payment or provide a similar
benefit to the Executive in a manner that will not result in the imposition of
additional taxes under section 409A of the Code, to the extent feasible.  Each
payment made under this Agreement is intended to be a separate payment for the
purposes of section 409A of the Code.

 

(v)           The Company does not guarantee any particular tax effect to
Executive under this Agreement.  Company shall not be liable to Executive for
any payment made under this Agreement that is determined to result in an
additional tax, penalty or interest under section 409A of the Code, nor for
reporting in good faith any payment made under this Agreement as an amount
includible in gross income under section 409A of the Code.  The parties intend
that this Agreement shall be interpreted and administered in accordance with
section 409A of the Code to the extent Section 409A of the Code is applicable.

 

17.          U.S. Citizenship and Immigration Services; Confidentiality and
Inventions Agreement.  Executive agrees to timely file all documents required by
the Department of Homeland Security to verify his/her identity and lawful
employment in the United States.  In addition, as a

 

15

--------------------------------------------------------------------------------


 

condition to Executive’s employment with the Company, Executive is required to
complete, sign, return, and abide by the Company’s Employee Confidentiality and
Inventions Agreement.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

 

19.          Resignation from Positions.  Upon Executive’s cessation of
employment with the Company for any reason, Executive agrees that Executive
shall be deemed to have resigned as an officer and as a director (if applicable)
from the Company and every subsidiary of the Company on which Executive is then
serving as an officer or director, and from any other entity or company on which
Executive is then serving as a director or officer at the request of the
Company, in each case effective as of the date of Executive’s cessation of
employment. In the event of Executive’s cessation of employment, Executive
agrees to execute a general resignation resigning from all positions then held
by Executive on every subsidiary of the Company and other entity or company on
which Executive is then serving as a director or officer at the request of the
Company.  Executive hereby grants the corporate secretary of the Company an
irrevocable power of attorney to execute on behalf of Executive all such
resignations, documents and instruments and to take all such other actions as
reasonably necessary to carry out the intention of this Section 19.

 

20.          Executive’s Commencement of Employment. It is a condition precedent
to the effectiveness of this Agreement that Executive commences working
full-time for the Company at the Company’s principal executive offices on the
Effective Date.  If Executive does not commence such full-time employment on the
Effective Date, then this Agreement shall be null and void and the Company shall
have no obligations hereunder or otherwise to Executive.

 

21.          Executive’s Acknowledgement.

 

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED
IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT HE HAS ENTERED
INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR
REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT HE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS/HER PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY TO THE EXTENT HE WISHED TO DO SO.  EXECUTIVE UNDERSTANDS THAT THE
DISPUTE RESOLUTION PROVISIONS OF THIS AGREEMENT GIVE UP THE RIGHT TO A JURY
TRIAL ON MATTERS COVERED BY THEM.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
written below.

 

 

ACCURAY INCORPORATED,

 

a Delaware Corporation

 

 

 

 

 

 

By:

/s/ Joshua H. Levine

 

Name:

Joshua H. Levine

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

Name:

Darren J. Milliken

 

Title:

Senior Vice President, General Counsel

 

 

 

Accepted and Agreed,

 

 

 

 

 

 

Robert Ragusa:

/s/ Robert Ragusa

 

 

 

 

 

 

 

Signed on:

12/31/2012

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

 

[See attached]

 

--------------------------------------------------------------------------------


 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between                                     , an individual
(“Executive”), and Accuray Incorporated, a Delaware corporation, on behalf of
itself and all of its subsidiaries (collectively, the “Company”).

 

Recitals

 

A.            Executive has been employed by the Company pursuant to an
employment agreement by and between the Company and Executive effective as of
October       , 2012 (the “Employment Agreement”), and currently is serving as
[specify position held at time of termination];

 

B.            Executive’s employment with the Company and any of its parents,
direct or indirect subsidiaries, affiliates, divisions, or related entities
(collectively referred to herein as the “Company and its Related Entities”) will
be ended on the terms and conditions set forth in this Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.             Effective Date. Except as otherwise provided herein, this
Agreement shall be effective on the eighth day after it has been executed by
both of the parties (the “Effective Date”).

 

2.             End of Employment and Service as a Director. Executive’s
employment with the Company and its Related Entities has ended or will end
effective as of                        Pacific Time, on
                                   (the “Termination Date”). If Executive is a
member of the Board of Directors of the Company and/or its Related Entities (the
“Board”) Executive hereby voluntarily resigns from the Board, effective
                                  .

 

3.             Continuation of Benefits After the Termination Date. Except as
expressly provided in this Agreement or in the plan documents governing the
Company’s employee benefit plans, after the Termination Date, Executive will no
longer be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company and its Related Entities, including,
without limitation, medical, dental and life insurance benefits, and the
Company’s 401(k) retirement plan; provided, however, that nothing in this
Agreement shall waive Executive’s right to any vested benefits, including vested
amounts in the Company’s 401(k) retirement plan, which amounts shall be handled
as provided in the plan.

 

4.             Payments Upon Termination.  Executive will be entitled to receive
payment of the following:  (i) all earned but unpaid compensation (including
accrued unpaid vacation) through the effective date of termination, payable on
or before the termination date; and

 

1

--------------------------------------------------------------------------------


 

(ii) reimbursement, made in accordance with Section 4(e) of the Employment
Agreement, of any monies advanced or incurred by Executive in connection with
his/her employment for reasonable and necessary Company-related expenses
incurred on or before the Termination Date.  The provisions of this Agreement
shall not waive or terminate any rights to compensation or vested benefits under
the Company’s benefits plans or as required by law, or to indemnification
Executive may have under the Company’s Certificate of Incorporation, Bylaws or
separate indemnification agreement, as applicable.

 

5.             Severance Benefits or Enhanced Severance Benefits.  In return for
Executive’s promises in this Agreement, the Company will provide Executive with
the Severance Benefits or Enhanced Severance Benefits as defined in Sections
5(a) and 5(e) of the Employment Agreement and as applicable based on the nature
of the termination, subject to the terms and conditions set forth in the
Employment Agreement, including, but not limited to, Section 16 thereof.  The
Severance Benefits or Enhanced Severance Benefits will be paid as specified in
Section 5(a) or Section 5(e) of the Employment Agreement, as applicable and
shall be subject to required withholdings and authorized deductions and to
Section 21 below.  For purposes of this Agreement, the term “Severance Period”
means twelve (12) months, regardless of whether Executive receives the Severance
Benefits or the Enhanced Severance Benefits.

 

6.             Effect of Revocation or Subsequent Employment.

 

(a)           If Executive properly revokes this Agreement in accordance with
Section 13 below, Executive shall not be entitled to receive the payments and
benefits under Section 5, above, except that Executive’s rights under COBRA will
continue.

 

(b)           The Company’s obligation to reimburse premiums for insurance
coverage under COBRA or otherwise will be extinguished as of the date
Executive’s coverage begins under the group health plan of any new employer.  If
Executive violates the restrictions in Section 17, below, the Company’s
obligation to pay premiums for insurance under COBRA or otherwise will be
immediately extinguished, and the other remedies specified in Section 17, below,
shall apply.

 

7.             Acknowledgement of Total Compensation and Indebtedness. Executive
acknowledges and agrees that the cash payments under Sections 4 and 5 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that Executive claims or could claim to have earned or claims or
could claim is owed to him as a result of his/her employment by the Company and
its Related Entities through the Termination Date, under the Employment
Agreement or otherwise.  Notwithstanding the foregoing, the parties acknowledge
and agree that the provisions of this Section 7 shall not terminate any rights
Executive has under Section 3 or to other payments Executive may have, and to
any indemnification Executive may have under the Company’s Bylaws or separate
indemnification agreement, as applicable.

 

8.             Status of Related Agreements and Future Employment.

 

(a)           Agreements Between Executive and the Company. [Agreements to be
scheduled at time].

 

2

--------------------------------------------------------------------------------


 

(b)           Employment Agreement. The parties agree that the Employment
Agreement shall be terminated as of the Termination Date. Notwithstanding the
termination of the Employment Agreement, the parties hereto acknowledge that
certain rights and obligations set forth in the Employment Agreement extend
beyond the Termination Date.  In the event that any provision of this Agreement
conflicts with Section 6 of the Employment Agreement, the terms and provisions
of the section(s) providing the greatest protection to the Company and its
Related Entities shall control.

 

9.             Release by Executive.

 

(a)           Except for any obligations or covenants of the Company pursuant to
this Agreement and as otherwise expressly provided in this Agreement, Executive,
for himself and his/her heirs, executors, administrators, assigns, successors
and agents (collectively, the “Executive’s Affiliates”) hereby fully and without
limitation releases and forever discharges the Company and its Related Entities,
and each of their respective agents, representatives, shareholders, owners,
officers, directors, employees, consultants, attorneys, auditors, accountants,
investigators, affiliates, successors and assigns (collectively, the “Company
Releasees”), both individually and collectively, from any and all waivable
rights, claims, demands, liabilities, actions, causes of action, damages,
losses, costs, expenses and compensation, of whatever nature whatsoever, known
or unknown, fixed or contingent, which Executive or any of Executive’s
Affiliates has or may have or may claim to have against the Company Releasees by
reason of any matter, cause, or thing whatsoever, from the beginning of time to
the Effective Date (“Claims”), arising out of, based upon, or relating to
his/her employment or the termination of his/her employment with the Company and
its Related Entities and/or his/her service as an officer of any of the Company
Releasees, any agreement or compensation arrangement between Executive and any
of the Company Releasees, to the maximum extent permitted by law.

 

(b)           Executive specifically and expressly releases any Claims arising
out of or based on: the California Fair Employment and Housing Act, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the National
Labor Relations Act and the Equal Pay Act, as the same may be amended from time
to time; the California common law on fraud, misrepresentation, negligence,
defamation, infliction of emotional distress or other tort, breach of contract
or covenant, violation of public policy or wrongful termination; state or
federal wage and hour laws, and other provisions of the California Labor Code,
to the extent these may be released herein as a matter of law; or any other
state or federal law, rule, or regulation dealing with the employment
relationship, except those claims which may not be released herein as a matter
of law.

 

(c)           Nothing contained in this Section 9 or any other provision of this
Agreement shall release or waive any right that Executive has to indemnification
and/or reimbursement of expenses by the Company and its Related Entities with
respect to which Executive may be eligible as provided in California Labor Code
section 2802, the Company’s and its Related Entities’ Certificates of
Incorporation, Bylaws and any applicable directors and officers, errors &
omissions, umbrella or general liability insurance policies, any indemnification
agreements, including the Employment Agreement; or any other applicable source,
nor prevent Executive from cooperating in an investigation of the Company by the
Equal Employment Opportunity Commission (“EEOC”).

 

3

--------------------------------------------------------------------------------


 

10.          Waiver of Civil Code Section 1542.

 

(a)           Executive understands and agrees that the release provided herein
extends to all Claims released above whether known or unknown, suspected or
unsuspected, which may be released as a matter of law. Executive expressly
waives and relinquishes any and all rights he may have under California Civil
Code section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS/HER OR HER
SETTLEMENT WITH THE DEBTOR.”

 

(b)           Executive expressly waives and releases any rights and benefits
which he has or may have under any similar law or rule of any other
jurisdiction. It is the intention of each party through this Agreement to fully,
finally and forever settle and release the Claims as set forth above. In
furtherance of such intention, the release herein given shall be and remain in
effect as a full and complete release of such matters notwithstanding the
discovery of any additional Claims or facts relating thereto.

 

11.          [If Executive is age 40 or over on Termination Date]  Release of
Federal Age Discrimination Claims by Executive. Executive hereby knowingly and
voluntarily waives and releases all rights and claims, known or unknown, arising
under the Age Discrimination In Employment Act of 1967, as amended, which he
might otherwise have had against the Company or any of the Company Releasees
regarding any actions which occurred prior to the date that Executive signed
this Agreement, except that Executive is not prevented from cooperating in an
investigation by the EEOC or from filing an EEOC charge other than for personal
relief.

 

12.          Release by Company and its Related Entities.  The Company and its
Related Entities hereby release and forever discharge Executive, from any and
all waivable actions, causes of action, covenants, contracts, claims and demands
of whatever character, nature and kind, whether known or unknown, which the
Company and its Related Entities ever had, now have, or any of them hereafter
can, shall or may have by reason of Executive’s employment and/or his/her
service as a director and/or officer of the Company and/or its Related Entities;
provided, however, that this general release shall not apply, or be deemed or
construed to apply, to (a) any of Executive’s continuing obligations pursuant to
this Agreement or the Employment Agreement,  (b) criminal conduct or acts or
omissions constituting willful misconduct or gross negligence by Executive
during his/her employment with the Company, or (c) recoupment of all or a
portion of any previously awarded bonus or equity award pursuant to the
Company’s Recoupment (Clawback) Policy that was in effect when the bonus was
paid or the equity award vested or was exercised by Executive, whichever was
later.

 

13.          [If Executive is age 40 or over on Termination Date]  Review and
Revocation Rights. Executive hereby is advised of the following:

 

(a)           Executive has the right to consult with an attorney before signing
this Agreement and is encouraged by the Company to do so;

 

4

--------------------------------------------------------------------------------


 

(b)           Executive has twenty-one (21) days from his/her receipt of this
Agreement to consider it; and

 

(c)           Executive has seven (7) days after signing this Agreement to
revoke this Agreement, and this Agreement will not be effective until that
revocation period has expired without revocation. Executive agrees that in order
to exercise his/her right to revoke this Agreement within such seven (7) day
period, he must do so in a signed writing delivered to the Company’s Board
before the close of business on the seventh calendar day after he signs this
Agreement.

 

14.          Confidentiality of Agreement. After the execution of this Agreement
by Executive, neither Executive, his/her attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his/her attorney,
tax advisors and/or immediate family members, or as may be required by law.

 

15.          No Filings. Executive represents that he has not filed any
lawsuits, claims, charges or complaints, which are pending as of the date
hereof, against the Company Releasees with any local, state or federal agency or
court from the beginning of time to the date of execution of this Agreement, and
that Executive is not aware of any facts that would support any Claims or any
compliance-related or code of ethics violations of any kind whatsoever against
the Company Releasees, including without limitation any claims for any
work-related injuries.  If Executive hereafter commences, joins in, or in any
manner seeks relief through any suit arising out of, based upon, or relating to
any of the Claims released in this Agreement, or in any manner asserts against
the Company Releasees any of the Claims released in this Agreement, then
Executive agrees to pay to the Company Releasees against whom such Claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by the Company Releasees in defending or otherwise responding to the
suit or Claim; provided, however, that this provision shall not obligate
Executive to pay the Company Releasees’ attorneys’ fees in any action
challenging the release of claims under the Older Workers Benefit Protection Act
or the ADEA, unless otherwise allowed by law. If any governmental agency or
court ever assumes jurisdiction over any such lawsuit, claim, charge or
complaint and/or purports to bring any legal proceeding, in whole or in part, on
behalf of Executive based upon events occurring prior to the execution of this
Agreement, Executive will request such agency or court to withdraw from and/or
to dismiss the lawsuit, claim, charge or complaint with prejudice.

 

16.          Confidential and Proprietary Information. Executive acknowledges
that certain information, observations and data obtained by him during the
course of or related to his/her employment with the Company and its Related
Entities (including, without limitation, projection programs, business plans,
business matrix programs (i.e., measurement of business), strategic financial
projections, certain financial information, shareholder information, technology
and product design information, marketing plans or proposals, personnel
information, customer lists and other customer information) are the sole
property of the Company and its Related Entities and constitute Proprietary
Information as defined in Section 6 of the Employment Agreement.  Executive
represents and warrants that he has returned all files, customer lists,
financial information and other property of the Company and its Related Entities
that were in

 

5

--------------------------------------------------------------------------------


 

Executive’s possession or control without retaining copies thereof.  Executive
further represents and warrants that he does not have in his/her possession or
control any files, customer lists, financial information or other property of
the Company and its Related Entities. In addition to his/her promises in
Section 6 of the Employment Agreement, Executive agrees that he will not
disclose to any person or use any such information, observations or data without
the written consent of the Board.  If Executive is served with a deposition
subpoena or other legal process calling for the disclosure of such information,
or if he is contacted by any third person requesting such information, he will
notify the Board as soon as is reasonably practicable after receiving  notice
and will reasonably cooperate with the Company and its Related Entities in
minimizing the disclosure thereof; provided, that nothing in this Agreement will
affect Executive’s obligations to testify truthfully in response to any subpoena
or other legally required discovery proceeding.

 

17.          Prohibited Activities.

 

(a)           Non-Solicitation of Customers and Other Business Partners. 
Executive recognizes that by virtue of his/her employment with the Company, he
will be introduced to and involved in the solicitation and servicing of existing
customers and other business partners of the Company and new customers and
business partners obtained by the Company during his/her employment.  Executive
understands and agrees that all efforts expended in soliciting and servicing
such customers and business partners shall be for the benefit of the Company. 
Executive further agrees that during his/her employment with the Company he will
not engage in any conduct which could in any way jeopardize or disturb any of
the customer and business partner relationships of the Company.  In addition,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information to, directly or indirectly, solicit, direct, interfere
with, or entice away from the Company any existing customer, licensee, licensor,
vendor, contractor or distributor of the Company or for the customer or other
business partner to expand its business with a competitor, without the prior
written consent of the Board.

 

(b)           Non-Solicitation of Employees.  Executive recognizes the
substantial expenditure of time and effort which the Company devotes to the
recruitment, hiring, orientation, training and retention of its employees. 
Accordingly, Executive agrees that, for a period beginning on the Effective Date
and ending twelve (12) months after termination of Executive’s employment with
the Company, regardless of the reason for such termination, Executive shall not
use any Proprietary Information, directly or indirectly, for himself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company in a position
classified as exempt from overtime pay requirements.  For purposes of the
foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.

 

(c)           Scope of Restrictions. Executive agrees that the restrictions in
Sections 17 (a) and (b), above, are reasonable and necessary to protect the
Company’s trade secrets and that they do not foreclose Executive from working in
the medical device industry generally.  To the extent that any of the provisions
in this Section 17 are held to be overly broad or otherwise unenforceable at the
time enforcement is sought, Executive agrees that the provision shall be
reformed and enforced to the greatest extent permissible by law.  Executive
further agrees that if

 

6

--------------------------------------------------------------------------------


 

any portion of this Section 17 is held to be unenforceable, that the remaining
provisions of it shall be enforced as written.

 

18.          Remedies. Executive acknowledges that any misuse of Proprietary
Information belonging to the Company and its Related Entities, or any violation
of Section 6 of the Employment Agreement, and any violation of Sections 14, 16
and 17 of this Agreement, will result in irreparable harm to the Company and its
Related Entities, and therefore, the Company and its Related Entities shall, in
addition to any other remedies, be entitled to immediate injunctive relief. To
the extent there is any conflict between Section 6 of the Employment Agreement
and this Section 18, the provision providing the greatest protection to the
Company and its Related Entities shall control. In addition, in the event of a
breach of any provision of this Agreement by Executive, including Sections 14,
16 and 17, Executive shall forfeit, and the Company and its Related Entities may
withhold payment of any unpaid portion of, the Severance Benefits or Enhanced
Severance Benefits provided under Section 5, above.

 

19.          Cooperation Clause.

 

(a)           To facilitate the orderly conduct of the Company and its Related
Entities’ businesses, for the Severance Period, Executive agrees to cooperate,
at no charge, with the Company and its Related Entities’ reasonable requests for
information or assistance related to the time of his/her employment.

 

(b)           For the Severance Period, Executive agrees to cooperate, at no
charge, with the Company’s and its Related Entities’ and its or their counsel’s
reasonable requests for information or assistance related to (i) any
investigations (including internal investigations) and audits of the Company’s
and its Related Entities’ management’s current and past conduct and business and
accounting practices and (ii) the Company’s and its Related Entities’ defense
of, or other participation in, any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which Executive was employed by the Company
and its Related Entities.   The Company will promptly reimburse Executive for
his/her reasonable, customary and documented out-of-pocket business expenses in
connection with the performance of his/her duties under this Section 19.  Except
as required by law or authorized in advance by the Board of Directors of the
Company, Executive will not communicate, directly or indirectly, with any third
party other than Executive’s legal counsel, including any person or
representative of any group of people or entity who is suing or has indicated
that a legal action against the Company and its Related Entities or any of their
directors or officers is being contemplated, concerning the management or
governance of the Company and its Related Entities, the operations of the
Company and its Related Entities, the legal positions taken by the Company and
its Related Entities, or the financial status of the Company and its Related
Entities. If asked about any such individuals or matters, Executive shall say:
“I have no comment,” and shall direct the inquirer to the Company. Executive
acknowledges that any violation of this Section 19 will result in irreparable
harm to the Company and its Related Entities and will give rise to an immediate
action by the Company and its Related Entities for injunctive relief.

 

20.          No Future Employment. Executive understands that his/her employment
with the Company and its Related Entities will irrevocably end as of the
Termination Date and will not be resumed at any time in the future. Executive
agrees that he will not apply for, seek or

 

7

--------------------------------------------------------------------------------


 

accept employment by the Company and its Related Entities at any time, unless
invited to do so by the Company and its Related Entities.

 

21.          Tax Issues.  The parties agree that the payments and benefits
provided under this Agreement, and all other contracts, arrangements or programs
that apply to him, shall be subject to Section 16 of the Employment Agreement.

 

22.          Non-disparagement.  Executive agrees not to criticize, denigrate,
or otherwise disparage the Company and its Related Entities, or any of their
directors, officers, products, processes, experiments, policies, practices,
standards of business conduct, or areas or techniques of research.  The Company
agrees not to authorize or condone denigrating or disparaging statements about
Executive to any third party, including by press release or other formally
released announcement.  Factually accurate statements in legal or public filings
shall not violate this provision.  In addition, nothing in this Section 22 shall
prohibit Executive or the Company or the Board, or any of their employees or
members from complying with any lawful subpoena or court order or taking any
other actions affirmatively authorized by law.

 

23.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

 

24.          Dispute Resolution. The parties hereby agree that all disputes,
claims or controversies arising from or otherwise in connection with this
Agreement (except for injunctive relief sought by either party) between them and
between Executive and any of the Company’s affiliated entities and the successor
of all such entities, and any director, shareholder or employee of the Company
will be resolved in accordance with Section 13 of the Employment Agreement,
except for its attorneys’ fee provision.

 

25.          Attorneys’ Fees. Except as otherwise provided herein, in any
action, litigation or proceeding between the parties arising out of or in
relation to this Agreement, including any purported breach of this Agreement,
the prevailing party shall be entitled to an award of its costs and expenses,
including reasonable attorneys’ fees.

 

26.          Non-Admission of Liability. The parties understand and agree that
neither the payment of any sum of money nor the execution of this Agreement by
the parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

 

27.          Severability. If any one or more of the provisions contained herein
(or parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

 

28.          Entire Agreement. This Agreement represents the sole and entire
agreement among the parties and, except as expressly stated herein, supersedes
all prior agreements, negotiations and discussions among the parties with
respect to the subject matters contained herein.

 

8

--------------------------------------------------------------------------------


 

29.          Waiver. No waiver by any party hereto at any time of any breach of,
or compliance with, any condition or provision of this Agreement to be performed
by any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

 

30.          Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

 

31.          Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed to be an original as against any party that has signed
it, but both of which together will constitute one and the same instrument.

 

32.          Assignment. This Agreement inures to the benefit of and is binding
upon the Company and its successors and assigns, but Executive’s rights under
this Agreement are not assignable, except to his/her estate.

 

33.          Notice. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) if personally delivered or delivered by overnight courier; (b) if
sent by electronic mail, telecopy or facsimile (except for legal process); or
(c) if mailed by overnight or by first class, United States certified or
registered mail, postage prepaid, return receipt requested, and properly
addressed as follows:

 

If to the Company:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: Board of Directors

 

c/o Corporate Secretary

 

Fax No. (408) 789-4205

 

 

If to Executive:

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other similar overnight service, on the date of delivery; or if given
by electronic mail, telecopy or facsimile machine during normal business hours
on a business day, when confirmation of transmission is indicated by the
sender’s machine; or if given by electronic mail, telecopy or facsimile machine
at any time other than during normal business hours on a business day, the first
business day following when confirmation of transmission is indicated by the
sender’s machine. Unless otherwise agreed, notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

 

9

--------------------------------------------------------------------------------


 

34.          Miscellaneous Provisions.

 

(a)           The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have, and they are signing this Agreement with full knowledge of any such
rights.

 

(b)           Both parties have participated in the drafting of this Agreement
with the assistance of counsel to the extent they desired. The language in all
parts of this Agreement must be in all cases construed simply according to its
fair meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

 

(c)           Each provision of this Agreement to be performed by a party hereto
is both a covenant and condition, and is a material consideration for the other
party’s performance hereunder, and any breach thereof by the party will be a
material default hereunder. All rights, remedies, undertakings, obligations,
options, covenants, conditions and agreements contained in this Agreement are
cumulative and no one of them is exclusive of any other. Time is of the essence
in the performance of this Agreement.

 

(d)           Each party acknowledges that no representation, statement or
promise made by any other party, or by the agent or attorney of any other party,
except for those in this Agreement, has been relied on by him or it in entering
into this Agreement.

 

(e)           Unless expressly set forth otherwise, all references herein to a
“day” are deemed to be a reference to a calendar day. All references to
“business day” mean any day of the year other than a Saturday, Sunday or a
public or bank holiday in Orange County, California. Unless expressly stated
otherwise, cross-references herein refer to provisions within this Agreement and
are not references to any other document.

 

(f)            Each party to this Agreement will cooperate fully in the
execution of any and all other documents and in the completion of any additional
actions that may be necessary or appropriate to give full force and effect to
the terms and intent of this Agreement.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/IT HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A WAIVER OF THE
RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO EXECUTIVE, HE UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

EXECUTIVE:

 

 

 

 

 

 

Date:

 

 

 

 

COMPANY:

Accuray Incorporated

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------


 

Exhibit B

 

EQUITY AWARD SUMMARY

 

ACCURAY INCORPORATED

Personnel Grant Summary

As of 01/01/2013

Robert Ragusa

 

AWARDS

 

Grant

 

 

 

Grant

 

 

 

 

 

 

 

 

 

Number

 

 

 

Date

 

Plan

 

Type

 

Shares

 

Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M0006710

 

 

 

10/31/2012

 

2007

 

PSU

 

10,700.00

 

$

0.00000

 

00006628

 

 

 

10/31/2012

 

2007

 

RSU

 

17,100.00

 

$

0.00000

 

P0004138

 

 

 

09/30/2011

 

2007

 

PSU

 

20,000.00

 

$

0.00000

 

P0004110

 

 

 

09/30/2011

 

2007

 

PSU

 

5,625.00

 

$

0.00000

 

00004066

 

 

 

09/30/2011

 

2007

 

RSU

 

3,750.00

 

$

0.00000

 

P0006784

 

 

 

10/31/2012

 

2007

 

PSU

 

36,000.00

 

$

0.00000

 

 

 

 

 

 

 

 

 

 

 

93,175.00

 

 

 

 

STOCK OPTIONS

 

Grant

 

 

 

Grant

 

 

 

 

 

 

 

 

 

Number

 

 

 

Date

 

Plan

 

Type

 

Shares

 

Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00006618

 

 

 

10/31/2012

 

2007

 

NQ

 

15,000.00

 

$

6.96000

 

00004039

 

 

 

09/30/2011

 

2007

 

NQ

 

14,000.00

 

$

4.01000

 

00003447

 

 

 

06/30/2011

 

2007

 

NQ

 

25,000.00

 

$

8.01000

 

00003423

 

 

 

03/31/2011

 

2007

 

NQ

 

25,000.00

 

$

9.02000

 

00003392

 

 

 

11/30/2010

 

2007

 

NQ

 

25,000.00

 

$

5.98000

 

00002962

 

 

 

05/31/2010

 

2007

 

NQ

 

100,000.00

 

$

6.10000

 

00004030

 

 

 

09/30/2011

 

2007

 

NQ

 

25,000.00

 

$

4.01000

 

 

 

 

 

 

 

 

 

 

 

229,000.00

 

 

 

 

--------------------------------------------------------------------------------